HANEY, J.
(concurring specially). Assuming that the number of voters of the city should be determined by the number who voted at the election at which the question of selling intoxicating *571liquors was submitted, that the number who voted at such election was 369, that of this number 3 were not entitled to vote, and that the whole number of voters of the city should be regarded as 366, it would require at least 184 ballots properly marked as votes in favor of the sale to authorize the granting of permits or licenses. Laws 1903, c. 166. As I understand the record on this appeal, it affirmatively shows that the number of ballots properly marked as votes in favor of the sale was less than 184. So I concur in the conclusion that the judgment of the circuit court should be reversed, with directions to enter judgment in favor of the plaintiff, without considering the questions presented by the record relating to illegal votes.
CORSON, J. I concur in the concurring opinion of Judge HANEY.